DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209.
Examiner acknowledges claims 2 and 8 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 2016/0066456) in view of Umebayashi (US 2013/0335495) and further in view of Toyoda (US 2012/0295076).
claim 1, Min discloses a method for forming a UV pattern [raised and recessed pattern layer; Para. 0017] using printing, comprising:
a)    printing consists of printing of an ultraviolet curable ink [UV curable resin; Para. 0017] on a non-display area of a cover window (100) [Fig. 1] for a display of a smart phone or a tablet PC (1000) [Para. 0068; Fig. 20] to form a UV pattern; and
b)    curing the UV pattern [Para. 0017].
Min does not explicitly disclose inkjet printing is used comprising a single pass of inkjet printing and also does not disclose the ultraviolet curable ink contain metal particles having a particle size of 200 nm to 500 nm and wherein the metal particles are contained in a content of 1 to 10% by weight based on a total weight of the ultraviolet curable ink to impart metallic luster to the UV pattern, wherein the metal particles are selected from the group consisting of aluminum (Al), silver (Ag), copper (Cu), nickel (Ni), cobalt (Co) and iron (Fe), wherein the curing of the UV pattern is performed by ultraviolet irradiation, and wherein the curing of a UV pattern is performed by ultraviolet irradiation.
However, Umebayashi teaches inkjet printing consisting of a single pass of inkjet printing [Para. 0306; Fig. 4] and content of the effect pigment contained in a content of 1 to 10% by weight based on a total weight based on a total weight of the UV curable ink to impart metallic luster to the UV pattern; wherein the metal particles are selected from the group consisting of aluminum (Al), silver (Ag), copper (Cu), nickel (Ni), cobalt (Co) and iron (Fe) [Para. 0234] and curing of a UV pattern is performed by ultraviolet irradiation [Para. 0310].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a UV pattern using an inkjet printing consisting of a single pass of inkjet printing instead of multi-pass. Umebayashi shows that a single pass inkjet printer is an equivalent structure known in the art. Therefore because single pass and multi-pass printers were art recognized equivalents at the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select metal particles from a group consisting of aluminum (Al), silver (Ag), copper (Cu), nickel (Ni), cobalt (Co) and iron (Fe), since it has been held to be within the general skill of a worker in the art to select  a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to cure the UV pattern of Min by ultraviolet irradiation as taught by Umebayashi since the ink is a UV curable ink.
In addition, Toyoda teaches ink containing metal particle having a particle size of 200 nm to 500 nm [average particle size 400 nm - 3pm; See claim 7],
It would have been obvious to one having ordinary skill in the art at the time the inventions was made to provide an ultraviolet-curable inkjet composition, containing metal particles having a particle size of 200 to 500 nm in order to enhance the glossy felling and the high-grade feeling of the recorded matter produced using the UV curable inkjet composition. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regard to claim 6, Min’s modified method for forming a UV pattern discloses all the limitations of claim 1, and Min also disclose wherein the UV pattern has a shape selected from the group consisting of a hairline, a check line shape and a diamond shape. [hairline pattern; Para. 0041).
With regard to claim 7, Min’s modified method for forming a UV pattern discloses all the limitations of claim 1, and Min also discloses wherein the cover window is a glass or a film [Para. 0046].
claim 9, Min’s modified method for forming a UV pattern discloses all the limitations of claim 1, and Min also discloses wherein the non-display area of the cover window is a remaining portion except for a display part where a screen is displayed [Fig. 2, Fig. 20].

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 2016/0066456) in view of Umebayashi (US 2013/0335495) and in view of Toyoda (US 2012/0295076) as applied to claim 1 above, and further in view of Tatsuta (US 2015/0201491).
With regard to claim 5, Min’s modified method for forming a UV pattern discloses all the limitations of claim 1, but does not disclose wherein a thickness of the UV pattern is 1 to 10 um.
However, Tatsuta teaches a thickness of a UV pattern is 1 to 10 um [Para. 0006].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the UV pattern with a thickness of 1 to 10 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853